Citation Nr: 1828030	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left clavicle fracture with deformity and limitation of motion of the shoulder.  

2.  Entitlement to a rating in excess of 10 percent for status post right ankle sprain.  

3.  Entitlement to additional compensation for lumbar spine degenerative disc disease, currently rated as 10 percent disabling.  

4.  Entitlement to additional compensation for service-connected right knee disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Matthew I. Wilcut, Attorney at Law



ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July to November 1987, October 1991 to April 1998, and April 2005 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing scheduled for November 2017 was cancelled in November 2017.  

The issues of entitlement to additional compensation for lumbar spine and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In January 2018, the representative has requested that the Board remand matters of service connection for left upper extremity radiculopathy and right hip disability to the RO for additional development.  However, the Board has no jurisdiction over those matters.  There have been no RO decisions concerning them, a close reading of the Veteran's March 2011 letter indicates that they were not claimed in March 2011 as the representative claims in January 2018, and they are not on appeal.  


FINDINGS OF FACT

1.  The Veteran's left arm motion is not limited to the shoulder level.  

2.  The Veteran does not have marked limitation of motion of his right ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left clavicle fracture with deformity and limitation of motion of the shoulder are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201-5019 (2017).

2.  The criteria for a disability rating in excess of 10 percent for status post right ankle sprain are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5019-5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed the current claims in March 2011, and the ratings periods go back to that date.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) held that a VA examiner must estimate functional loss that occurs during flares, based on all procurable evidence.  That information can be supplied by relevant sources, including the Vet during the examination.  If the examiner is not able to estimate it based on all this evidence, and explains why, that is acceptable unless a more skilled examiner would be able to do so.

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must consider the extent of additional functional impairment a Veteran may have above and beyond the limitation of motion objectively demonstrated due to pain, limited or excess movement, weakness, incoordination, and premature or excess fatigability, etc., particularly when symptoms "flare up," to include periods of prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Left shoulder

The Veteran appeals for a higher rating for his service-connected left clavicle fracture with deformity and limited motion of the shoulder, which is rated as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5201-5019.  Diagnostic Code 5201 provides for a 20 percent rating when arm motion is limited to the shoulder level.  The Board notes that the Veteran has been shown to be right-handed, and is not left shoulder dominant.

Based on the evidence, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5201, as the Veteran's left arm motion is not limited to the shoulder level.  As late as May 2017, a VA Form 21-0960M-12 notes that the Veteran's left shoulder initial flexion and abduction were to 159 and 143 degrees, and that post- repetitive use testing, they were to 163 and 141 degrees, well above the shoulder level.  See 38 C.F.R. § 4.71, Plate I (2017).  There was no loss of motion with complaints of pain on active, passive, and/or repetitive testing, forward flexion muscle strength was 5/5, and abduction strength was 4/5, and there was no atrophy or suspected instability.  Impairment to support a compensable rating under any other Diagnostic Code pertaining to the shoulder and arm was not present.  At the time of a VA examination in May 2013, the findings were not significantly different and do not warrant a higher rating.  To the contrary, left shoulder flexion and abduction were to 180 degrees, including after repetitive use testing, with no objective evidence of painful motion.  The Veteran had no pain or guarding of the left shoulder, and his muscle strength testing was 5/5 for abduction and forward flexion.  These findings also support no more than a 10 percent rating under Diagnostic Code 5201.  None of the findings in the current treatment records support a rating greater than 10 percent either, under this section.

The Board would further point out that there is no evidence of ankylosis of scapulohumeral articulation (Diagnostic Code 5200), impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  The Veteran stated in March 2011 that he has severe pain when lifting or pulling any kind of weight, followed by numbness in his left arm and hand.  He stated that the pain is dull with tingling in his fingertips.  However, the VA examiner in May 2013 indicated that there are no additional diagnoses that pertain to the Veteran's service-connected left shoulder disability, and the health care provider who completed the VA Form 21-0960M-12 in May 2017 indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his service-connected left shoulder disability.  In any event, these types of symptoms are not contemplated by the applicable diagnostic criteria, aside from the assignment of a minimum compensable rating under 38 C.F.R. § 4.59 for pain-related symptoms, which has already occurred here.  The claim must accordingly be denied.  38 C.F.R. § 4.7.  

Right ankle

The Veteran appeals for a higher rating for his service-connected right ankle sprain disability, which is rated as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides for a 10 percent rating when there is moderate limitation of motion of the ankle.  A 20 percent rating requires marked limitation of motion of the ankle.  

Based on the evidence, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5271, as marked limitation of motion of the Veteran's right ankle is not shown or nearly approximated.  Normal motion of the ankle is plantar flexion to 45 degrees, and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II (2017).  As late as May 2017, a VA Form 21-0960M-2 notes that the Veteran's right ankle plantar flexion is to 44 degrees, and right ankle dorsiflexion is to minus 6 degrees.  Even after repetitive use testing, plantar flexion was to 30 degrees, and dorsiflexion was to minus 2 degrees.  While there was pain with dorsiflexion, range of motion increased with repetitive use.  While there was right ankle pain on weightbearing and in non-weightbearing, and localized tenderness or pain to palpation of joints or soft tissue, there was no functional loss during flare-ups or when the joint was used repeatedly over a period of time or otherwise.  Additionally, plantar flexion and dorsiflexion strength was 5/5 in the right ankle, and there was no muscle atrophy.  While ankle instability or dislocation was suspected, anterior drawer and talar tilt tests showed no right ankle laxity.  There were no other significant pertinent physical findings.  At the time of a VA examination in May 2013, essentially the same or less impairment was shown and it was reported that the Veteran's right ankle condition did not impact his ability to work.  Importantly, right ankle plantar flexion was to 45 degrees or greater, and dorsiflexion was to 20 degrees or greater, before and after repetitive use testing.  An anterior drawer test showed laxity, but a talar tilt test did not.  So these findings also support no more than a 10 percent rating under Diagnostic Code 5271.  None of the findings in the current treatment records support a rating in excess of 10 percent either.  

The Veteran indicated in June 2013 that the examiner who examined him in May 2013 did not use any type of measuring device to measure the range of motion of his shoulder and knee.  Even assuming this to be the case, the Veteran has already been reexamined, in 2017.  None of these examination results support an increased evaluation on the basis of limitation of motion.  There is also no evidence of ankylosis (Diagnostic Codes 5270 and 5272), malunion of os calsus or astragalus (Diagnostic Code 5273), or astragalectomy (Diagnostic Code 5274).  In short, there is no basis for an increase, and the claim must be denied.  38 C.F.R. § 4.7.


ORDER

A rating in excess of 10 percent for left clavicle fracture with deformity and limited motion of the shoulder is denied. 

A rating in excess of 10 percent for status post right ankle sprain is denied. 

REMAND

The Board observes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2017) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

The examination data in this case concerning the Veteran's lumbar spine and right knee disabilities does not comply with Correia.  Additionally, the most recent examination data for the Veteran's lumbar spine disability, from August 2017, states that the Veteran had possible guarding during reflex testing.  It further states that he had favorable ankylosis of the entire thoracolumbar spine.  However, it also indicates that he had substantial motion remaining in his thoracolumbar spine, tending to negate favorable ankylosis of his entire thoracolumbar spine.  It further indicates that the Veteran has intervertebral disc syndrome with at least 6 weeks of incapacitating episodes in the past 12 months.  However, records to support 6 weeks of incapacitating episodes due to service-connected intervertebral disc syndrome in the past 12 months are not of record.  The examination data from 2017 for the Veteran's right knee suggests that it has scars that are painful or unstable, but a VA Form 21-0960F-1, requested to be completed for the scars, was not completed.  Consequently, any additional treatment records should be obtained, and the Veteran should be afforded new VA examinations as indicated below to correct deficiencies in the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and incorporate into the record any additional medical records pertaining to any of the claims being remanded, including any updated VA treatment records and any records showing doctor-prescribed bedrest for incapacitating episodes of lumbar spine intervertebral disc syndrome.  

2.  The RO should schedule the Veteran for a VA spine examination to evaluate the service-connected lumbar spine degenerative disc disease.  The claims file and a copy of this decision must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the thoracolumbar spine following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence, if any, would allow for such an opinion.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's service-connected disability has resulted in doctor-prescribed bed rest; if so, the examiner should review the record and address the frequency and duration of such doctor-prescribed bed rest for the service-connected lumbar spine disability in the past 12 months; and also the frequency of any doctor-prescribed bed rest for the service-connected lumbar spine disability in the 12 months ending immediately before May 22, 2017.  

The examiner should also identify any evidence of neurological disorders, including any radiculopathy in the lower extremities due to the service-connected lumbar spine degenerative disc disease disability.  Any sensory or motor impairment in the extremities due to the service-connected lumbar spine degenerative disc disease disability should be identified.  The examiner should identify any left and right lower extremity nerve roots involved and provide an opinion as to whether any incomplete paralysis which is present is mild, moderate, moderately severe, or severe.  The Board notes that the Veteran had a non-service-connected cord-compressing plasmacytoma removed from the T12 area, shortly after it caused a pathological T12 fracture shown in a March 2015 MRI.  

Finally, the examiner should provide a medical opinion addressing the impact of the Veteran's lumbar spine degenerative disc disease on his ability to work.  

The complete bases for all medical opinions must be provided.

3.  The RO should schedule the Veteran for a VA orthopedic examination to evaluate the service-connected right knee disability.  The claims file and a copy of this decision must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the right knee following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence, if any, would allow for such an opinion.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.

Additionally, the examiner should address any right knee instability issues and describe any and all right knee scar symptomatology in detail, including by providing information as to whether there is right knee scarring that is painful and/or unstable.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The supplemental statement of the case should contain an analysis of whether a higher rating is warranted for right knee instability.  

The Veteran  has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


